If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    May 20, 2021
               Plaintiff-Appellee,

v                                                                   No. 345852
                                                                    Genesee Circuit Court
DAMARIUS MONTRAIL GREEN,                                            LC No. 17-041898-FC

               Defendant-Appellant.


Before: SHAPIRO, P.J., and JANSEN and BECKERING, JJ.

PER CURIAM.

       Defendant appeals as of right his convictions, following a jury trial, of second-degree
murder, MCL 750.317, armed robbery, MCL 750.529, second-degree arson, MCL 750.73, fourth-
degree arson, MCL 750.75, felon in possession of a firearm, MCL 750.224f, and four counts of
possession of a firearm during the commission of a felony (“felony-firearm”), MCL 750.227b.
The trial court sentenced defendant as a fourth-offense habitual offender, MCL 769.12, to
concurrent prison terms of 60 to 90 years for the second-degree murder conviction and 40 to 60
years each for the armed robbery, arson, and felon-in-possession convictions, to be served
consecutively to four concurrent prison terms of two years each for the felony-firearm convictions.
We affirm.

                                       I. BACKGROUND

        Defendant’s convictions arise from the death of Michael Stringer and events surrounding
Stringer’s death. Stringer was last seen alive on the evening of December 4, 2016. In the early
morning hours of December 5, 2016, a fire was reported at a house on West Downey Avenue in
Mt. Morris Township, which belonged to the mother of codefendant Leonardo Johnson, Jr. The
police found blood inside and outside the house, but did not find a body. At approximately 5:00
p.m. that evening, the police found a Chevy Cruze that had been burned and parked behind an
abandoned house in Flint. The vehicle was towed away and stored at a secure impound lot. Later
in December 2016, the police received information that Stringer had been driving a Chevy Cruze
on the night he disappeared. After learning that an abandoned Chevy Cruze had been recovered




                                               -1-
earlier that month, the police located the vehicle at the impound lot and then found Stringer’s
deceased body inside the trunk.

        An autopsy revealed that Stringer died from multiple gunshot wounds. The prosecutor’s
theory at trial was that Stringer went to Johnson’s mother’s house intending to buy marijuana, that
defendant and Johnson planned to rob him, and that Stringer was shot during the robbery.
Afterward, defendant and Johnson placed Stringer’s body in the trunk of his car and set the house
on fire to cover up evidence of the shooting. Defendant and Johnson then went to the home of a
mutual friend, Johnnisha Williams, where they changed their clothing and defendant showered,
and then defendant drove Stringer’s car, containing his body, to Flint, where it was left and set on
fire. After these events, defendant fled the state.

        Defendant and Johnson were tried jointly, before separate juries. Midtrial, Johnson entered
into a plea agreement whereby he pleaded guilty of a reduced charge of second-degree murder,
agreed to a minimum sentence of 22-1/2 years, and also agreed to testify truthfully against
defendant. At trial, Johnson testified that he arranged to meet with Stringer at his mother’s house
to sell him marijuana. Before Stringer arrived, defendant came to the house and the two then
decided to rob Stringer. When Stringer arrived, Johnson met him outside while defendant waited
in a bedroom. Johnson brought Stringer into another bedroom and told him to wait while Johnson
went to the basement to get the marijuana. According to Johnson, while he was downstairs, he
heard a gunshot. When Johnson returned upstairs, he saw that Stringer had been shot in the leg.
Johnson claimed that defendant then shot Stringer three more times in the face, wrapped his body
in some blankets, dragged it outside, and placed the body in the trunk of Stringer’s car. Defendant
then set the house on fire to destroy evidence of the shooting. Johnson admitted that the gun used
to shoot Stringer belonged to him, but said that he allowed defendant to use it to commit the
planned robbery.

       According to Johnson, the two then drove to the home of Johnnisha Williams where
defendant showered and they changed their clothing. At trial, Williams corroborated this
testimony. Williams also testified that she noticed blood on defendant’s shoes when he arrived.
Johnson then borrowed Williams’s car and followed defendant, who was driving Stringer’s car, to
an abandoned house in Flint, where they left Stringer’s car and set it on fire. When the police later
searched Stringer’s car, they found a plastic bag with three sets of clothing. Photos recovered from
defendant’s and Johnson’s Facebook accounts showed defendant wearing distinctive clothing that
matched the clothing recovered from Stringer’s car. Forensic analysis of a pair of pants recovered
from Stringer’s car also revealed the presence of DNA that matched defendant’s DNA profile.

       Defendant testified at trial and denied any involvement in the charged offenses. He could
not remember what he did on December 5, 2016, but denied that he was at Johnson’s mother’s
house. He remembered going to Williams’s house with blood on his shoes and to shower, but
claimed it was a different day, after he had attended a party. He also stated that he often swapped
clothing with his friends, including Johnson, so it would not be unusual to find his DNA on
clothing that Johnson wore.

       After defendant was convicted, Johnson sent a letter to defendant’s counsel, advising him
that defendant was not involved in this offense and that Johnson committed it by himself.
Defendant moved for a new trial on the basis of this newly discovered evidence. After conducting


                                                -2-
an evidentiary hearing at which Johnson and another witness testified, the trial court found that
Johnson’s recanting testimony was not credible, and accordingly, denied defendant’s motion for a
new trial. This appeal followed.

                            I. DEFENDANT’S BRIEF ON APPEAL

                                       A. SPEEDY TRIAL

       Defendant first argues that the trial court erred by denying his motion to dismiss on the
ground that his right to a speedy trial was violated. We disagree. Whether a defendant’s right to
a speedy trial was violated is a question of constitutional law that this Court reviews de novo.
People v Rivera, 301 Mich App 188, 193; 835 NW2d 464 (2013).

         A defendant’s right to a speedy trial is guaranteed by both the federal and state
constitutions, US Const, Am VI; Const 1963, art 1, § 20. See also MCL 768.1; MCR 6.004(A).
The time for evaluating a speedy-trial claim begins with the date of the defendant’s arrest, but
there is no fixed number of days before trial must begin. People v Williams, 475 Mich 245, 261;
716 NW2d 208 (2006). In determining whether a defendant has been denied the right to a speedy
trial, courts are required to balance the following four factors: (1) the length of delay, (2) the
reason for delay, (3) the defendant’s assertion of the right, and (4) the prejudice to the defendant.
Id. at 261-262. Where there is a delay of more than 18 months, prejudice is presumed and the
burden shifts to the prosecution to show that there was no injury to the defendant. Id. at 262.
When the delay is less than 18 months, the defendant must prove that he has suffered prejudice.
Rivera, 301 Mich App at 193.

        The delay between defendant’s arrest and the start of trial in this case was approximately
16-1/2 months. Although significant, the case was more complex because it involved two different
crimes scenes, both of which also involved fires, making it more difficult to collect and preserve
evidence, and a large number of items had to be forensically examined. When a case is more
complex, more delay is tolerated. People v Cooper, 166 Mich App 638, 655; 421 NW2d 177
(1987).

        When assessing the reasons for the delay, each period of delay should be examined and
attributed to either the prosecution or the defendant. People v Waclawski, 286 Mich App 634, 666;
780 NW2d 321 (2009). The delay in this case was primarily attributable to having to wait for the
crime laboratory to forensically analyze many items of evidence collected in this case. Although
such delay may be attributed to the prosecution, it should be given a neutral tint and assigned only
minimal weight. See Williams, 475 Mich at 263 (delays inherent in the court system are to be
given a neutral tint and assigned only minimal weight in determining whether a defendant was
denied a speedy trial).

       Defendant did timely assert his right to a speedy trial in the trial court by moving for
dismissal on that basis.

        Finally, because the delay was less than 18 months, the burden was on defendant to
establish that he was prejudiced by the delay. There are two types of prejudice: (1) prejudice to
the defense, and (2) prejudice to the person. Id. at 264. Prejudice to the defense might take the
form of key witnesses no longer being available. People v Collins, 388 Mich 680, 694; 202 NW2d


                                                -3-
769 (1972). Prejudice to the person “would take the form of oppressive pretrial incarceration
leading to anxiety and concern.” Id. Prejudice to the defense is the more serious concern, and a
defendant might be able to withstand a longer delay if the impact is personal only. Williams, 475
Mich at 264.

         Defendant admits that he cannot show prejudice to his defense by the delay. Defendant
testified in his defense and denied any involvement in the charged offenses. Although he could
not remember where he was at on the night Stringer was killed, he was sure that he was not at
Johnson’s mother’s house. A defendant’s mere loss of memory is generally insufficient to
establish prejudice. See People v Wyngaard, 151 Mich App 107, 111; 390 NW2d 694 (1986).
Moreover, defendant’s inability to recall events was also impacted by his decision to leave
Michigan after Stringer was killed. He did not return to this state until April 2017. Defendant
does not otherwise explain how the delay impacted his defense.

        Defendant argues that he suffered prejudice to his person because of the significant stress
and anxiety he experienced due to his lengthy incarceration while awaiting trial. As the
prosecution points out, however, defendant was not incarcerated solely because of this offense.
Rather, he left the state in violation of his parole and, after he was apprehended, he was detained
on a parole hold. Thus, any disruption to defendant’s personal liberty and any increased stress and
anxiety from his incarceration in jail was not attributable solely to the delay in trying this case.

        On balance, despite defendant’s timely assertion of his right to a speedy trial, considering
the length of the delay in the context of the complexities of the case, the fact that the delay was
mostly attributable to a need to have a large number of evidentiary items forensically examined,
and defendant’s failure to establish any prejudice to his defense because of the delay, the trial court
did not err by ruling that defendant’s right to a speedy trial was not violated.

                                           B. MISTRIAL

       Next, defendant argues that the trial court erred by denying his motion for a mistrial after
Johnson decided to plead guilty and testify against defendant, which in turn prompted prosecution
witness Johnnisha Williams to give a new statement and announce that her prior testimony was
untruthful, thereby permitting the prosecutor to recall Williams to correct her prior testimony. We
review a trial court’s decision to deny a motion for a mistrial for an abuse of discretion. A court
abuses its discretion when its decision falls outside the range of principled outcomes. People v
Lane, 308 Mich App 38, 60; 862 NW2d 446 (2014).

        First, with regard to Johnson’s decision to plead guilty and testify, that was a decision he
made midtrial. Before then, neither defendant nor the prosecution could have anticipated that
Johnson would plead guilty and testify. This situation did not involve an irregularity in the trial,
but rather the emergence of testimony that was unanticipated. It came as much of a surprise to the
prosecution as it did to defendant. To avoid any unfair prejudice to defendant from this change of
events, the trial court adjourned the trial on August 23, 2018, to August 29, 2018, to give defendant
time to review Johnson’s plea testimony and his prior statements and be able to respond to this
new evidence.




                                                 -4-
        Likewise, it was Johnson’s decision to testify and provide a new statement that prompted
Williams to change her prior statement and admit that she had not been truthful in her prior
testimony. It is not uncommon for witnesses to not always testify as anticipated, and it is
sometimes necessary to recall witnesses to clarify or change their testimony. Moreover, it is
inconsistent with due process for a prosecutor to allow false testimony from a witness to stand
uncorrected. People v Smith, 498 Mich 466, 475; 870 NW2d 299 (2015). When a prosecutor
becomes aware that a witness has testified falsely, the prosecutor has an affirmative duty to correct
the testimony. Id. at 476. Therefore, after Williams revealed that her prior testimony was not
truthful, an appropriate response was not to declare a mistrial, but rather to allow her to be recalled
to correct her prior testimony. The trial court took steps to minimize any prejudice to defendant
by waiting until Williams’s new statement could be transcribed and by providing defense counsel
with an opportunity to review the newly transcribed statement before Williams was recalled.

        Defendant attempts to characterize these events as a product of the prosecution’s
misconduct in waiting until trial was underway to complete its investigation of the case, and to
provide necessary discovery materials. However, codefendant Johnson’s Fifth Amendment
privilege against self-incrimination prohibited the prosecution from compelling him to testify. It
was not until he agreed, during midtrial, to waive his rights, plead guilty, and testify against
defendant that his testimony became available. In addition, Williams had already been interviewed
and her statement provided to defendant before trial. It was not until after Johnson decided to
plead guilty that Williams changed her prior statement and announced that her prior testimony was
not truthful. When that occurred, the prosecutor acted promptly to ensure that her new statement
was recorded and that a transcript was provided to the defense, consistent with the prosecution’s
duty to take corrective action upon learning that prior testimony was false. Consequently, there
was no misconduct by the prosecutor.

        For these reasons, the trial court did not abuse its discretion by denying defendant’s motion
for a mistrial and instead allowing a brief adjournment so that defendant would have time to review
and respond to the new evidence.

                             C. NEWLY DISCOVERED EVIDENCE

        Defendant argues that the trial court erred by denying his motion for a new trial on the
basis of newly discovered evidence in the form of codefendant Johnson’s recanting testimony.
This Court reviews a trial court’s decision to grant or deny a motion for a new trial for an abuse of
discretion. People v Johnson, 502 Mich 541, 564; 918 NW2d 676 (2018). An abuse of discretion
occurs when the court’s decision falls outside the range of reasonable and principled outcomes.
Id.

        At an evidentiary hearing held on defendant’s motion for a new trial, Johnson testified that
he lied at trial about defendant’s involvement in the charged offenses. Johnson claimed that he
acted alone in shooting Stringer as part of his plan to rob Stringer, and that he alone disposed of
Stringer’s body and set both his mother’s house and Stringer’s car on fire. He also denied that
Williams’s testimony that both he and defendant stopped at her house and changed their clothes
on the morning of the offense was truthful. The trial court also heard from an investigator who
interviewed Johnson. The investigator explained that Johnson initially maintained that he
committed the offense alone, but when informed that his new testimony could jeopardize his plea


                                                 -5-
deal, his story began to change. He explained that he wanted to help defendant, but also pointed
his finger at defendant and even suggested that another person, who was already incarcerated for
murder, should take the blame for this case. The trial court denied defendant’s motion for a new
trial on the basis of its finding that Johnson’s recanting testimony was not credible. The court
explained:

              To date, Co-Defendant Johnson has given eight different versions of what
       took place on December 5, 2016:

              -at the time of arrest;
              -correspondence written while in jail;
              -plea;
              -polygraph and post polygraph interview;
              -trial;
              -affidavit provided to Defendant’s appellate counsel;
              -interview with Defendant’s appellate investigator;
              -evidentiary hearing testimony

       Noteworthy is that three of the eight versions were testimonial; two were offered
       while his own appeal was pending and his appeal contradicts his most recent
       versions; he appears to capitulate his statement based on what he is seeking to
       accomplish.

                                              * * *

                In order to be successful, a defendant must satisfy all four criteria in People
       v. Cress, 468 Mich. 678 (2003). In this case, counsel agrees that only the fourth
       factor is in dispute. “ . . .(4) the new evidence makes a different result probable on
       retrial.” In order to make this determination, this Court must determine if the newly
       discovered evidence is credible. In reviewing the evidence, this Court cannot reach
       that conclusion. The different versions offered by Co-Defendant Johnson are not
       subtle differences. Each time a new version of events is offered, the story
       denigrates. This court is convinced that Co-Defendant Johnson will have a different
       version of events each time he has an opportunity to speak. But it is not merely the
       drastic differences in the different versions offered by Co-Defendant Johnson, it is
       also his credibility.

               Co-Defendant Johnson’s testimony on February 25, 2020, is replete with
       his own admissions of dishonesty, his aptitude to “play people”, and his claims to
       be honest “sometimes”. Defendant is asking that this Court select April 11, 2019
       (the date of the Affidavit he wrote and sent to Defendant’s appellate counsel), as
       the date that Co-Defendant Johnson had his moment of clarity and was finally
       completely honest. What he said before, and what he said after, should be
       disregarded. This chronic, pathological dishonesty could not possibly make a
       different result at trial probable.




                                                 -6-
               Bolstering the veracity of Co-Defendant Johnson’s trial testimony is that he
       asserts in his own appeals that it was truthful. He will lie to benefit himself or
       perhaps his reputation on the street which he seems to feel is intact even during his
       incarceration.

        To obtain a new trial on the basis of newly discovered evidence, a defendant is required to
show that (1) the evidence itself, not merely its materiality, is newly discovered; (2) the newly
discovered evidence is not cumulative; (3) the defendant could not, with reasonable diligence, have
discovered and produced the evidence at trial; and (4) the new evidence would probably cause a
different result on retrial. People v Cress, 468 Mich 678, 692; 664 NW2d 174 (2003). Newly
discovered evidence may be grounds for a new trial even if it could only be used for impeachment
purposes, provided the defendant can satisfy the four-part test from Cress. People v Grissom, 492
Mich 296, 299-300; 821 NW2d 50 (2012). “[A] material, exculpatory connection must exist
between the newly discovered evidence and significantly important evidence presented at trial.”
Id. at 300. The newly discovered evidence “may be of a general character and need not contradict
specific testimony at trial,” but it must make a different result probable on retrial. Id.

        The parties do not dispute that defendant satisfied the first three prongs of the test from
Cress. This issue is whether defendant established that Johnson’s new testimony would probably
cause a different result on retrial. In Johnson, 502 Mich at 566-567, the Court explained how a
trial court should evaluate this fourth element of the Cress test:

               In order to determine whether newly discovered evidence makes a different
       result probable on retrial, a trial court must first determine whether the evidence is
       credible. [Cress, 468 Mich] at 692-693. In making this assessment, the trial court
       should consider all relevant factors tending to either bolster or diminish the veracity
       of the witness’s testimony. See id. at 692-694. A trial court’s function is limited
       when reviewing newly discovered evidence, as it is not the ultimate fact-finder;
       should a trial court grant a motion for relief from judgment, the case would be
       remanded for retrial, not dismissal. In other words, a trial court’s credibility
       determination is concerned with whether a reasonable juror could find the
       testimony credible on retrial. See Connelly v United States, 271 F2d 333, 335 (CA
       8, 1959) (“The trial court has the right to determine the credibility of newly
       discovered evidence for which a new trial is asked, and if the court is satisfied that,
       on a new trial, such testimony would not be worthy of belief by the jury, the motion
       should be denied.”) (quotation marks and citation omitted; emphasis added).

        In this case, the trial court’s denial of defendant’s motion for a new trial was predicated on
its determination that Johnson’s recanting testimony lacked credibility. Recanting testimony “has
been traditionally regarded as suspect and untrustworthy” when offered as newly discovered
evidence. Johnson, 502 Mich at 578 (citation omitted). While this Court reviews a trial court’s
decision to deny a new trial on the basis of newly discovered evidence for an abuse of discretion,
the court’s credibility assessments are reviewed for clear error. Id. at 564, 568. The record clearly
supports the trial court’s finding that Johnson’s recanting testimony was not credible.

       First, as the trial court observed, Johnson had provided multiple prior statements that
presented varying versions of what he claimed occurred during the criminal episode. The court


                                                 -7-
also observed that Johnson typically changed his versions of events in a manner that tended to suit
his interests at the time. While this history of inconsistent versions could also raise doubts about
the veracity of Johnson’s trial testimony, he was impeached at trial with his prior inconsistent
statements, which allowed the jury to consider the impact of those statements in evaluating his
credibility. Second, evidence was presented that Johnson was willing to provide a statement that
exculpated defendant because he believed that his plea deal insulated him from any further
consequences of his conduct, but when he was informed that his plea agreement could be in
jeopardy if his trial testimony was found to be untruthful, he became less cooperative and his story
began to change. Even at the evidentiary hearing, Johnson attempted to assert his Fifth
Amendment privilege to avoid answering certain questions. Third, Johnson’s most recent version
of the events could not be verified through other corroborating evidence and, in fact, it conflicted
with other evidence presented at trial, which instead supported Johnson’s version of the events
presented at trial. Although Johnson claimed that he acted alone and denied going to Williams’s
house on the morning of the offense, the police found a plastic bag that contained three sets of
clothing inside Stringer’s car. Some of the clothing inside the bag matched distinctive clothing
that defendant could be seen wearing in photos posted on his Facebook account and was seen
wearing on the day of the offense. Indeed, DNA obtained from a pair of pants found inside
Stringer’s car matched defendant’s DNA profile. Moreover, Williams testified that defendant and
Johnson both arrived at her home on the morning of the offense, that defendant had blood on his
shoe, that defendant and Johnson both changed their clothes, that defendant showered, and that
defendant and Johnson left together, with Johnson borrowing Williams’s car. Williams’s
testimony supports Johnson’s trial testimony, but conflicts with Johnson’s recantation testimony.

        Considering all relevant factors, including that recantation testimony is traditionally
regarded as suspect and untrustworthy, Johnson’s history of inconsistent statements, the
circumstances surrounding Johnson’s decision to provide the recantation testimony and the
evidence that Johnson equivocated about whether his recanting statement was true, the lack of
corroborative evidence supporting the recantation testimony, and the existence of other evidence
that instead supported Johnson’s trial testimony, the trial court did not clearly err by finding that
Johnson’s recanting testimony was not credible. Ample evidence supports that no reasonable juror
could find Johnson’s recanting testimony credible on retrial. Therefore, the trial court did not
abuse its discretion by denying defendant’s motion for a new trial.

                                   D. ACTUAL INNOCENCE

        Defendant alternatively argues that he is entitled to relief under the freestanding “actual
innocence” standard, which may be applicable to federal death-penalty cases as discussed in
Herrera v Collins, 506 US 390, 417; 113 S Ct 853; 122 L Ed 2d 203 (1993). However, before a
defendant can take advantage of this freestanding claim, he must first demonstrate that he is
actually innocent. Without such a showing, we need not determine whether this freestanding
federal standard should apply to state law cases in Michigan. Defendant’s claim of actual
innocence is predicated solely on Johnson’s recanting testimony, which as explained earlier was
found to be not credible. Moreover, other evidence, including Williams’s testimony, the match
between the distinctive clothing recovered from Stringer’s vehicle and clothing that defendant was
known to wear, and the presence of DNA on some of the recovered clothing that matched
defendant’s DNA profile, does not support defendant’s claim of actual innocence. Therefore,
defendant is not entitled to relief on the basis of this issue.


                                                -8-
                            II. DEFENDANT’S STANDARD 4 BRIEF

        In a pro se brief, filed pursuant to Supreme Court Administrative Order No. 2004-6,
Standard 4, defendant argues that he is entitled to a new trial because the prosecutor violated his
right to due process by allowing Johnson to present false testimony at trial. We disagree.
Defendant concedes that this issue was not raised in the trial court, and therefore, is unpreserved.
Thus, we review this issue for plain error affecting defendant’s substantial rights. People v
Abraham, 256 Mich App 265, 274-275; 662 NW2d 836 (2003).

        As defendant correctly observes, a defendant’s right to due process is violated when the
prosecution allows false testimony from one of its witnesses to go uncorrected. Smith, 498 Mich
at 475. Defendant has the burden of demonstrating that evidence or testimony was in fact false.
See People v Bass, 317 Mich App 241, 272; 893 NW2d 140 (2016). In support of his claim that
Johnson’s trial testimony was false, defendant relies solely on the fact that Johnson had given
several prior inconsistent statements before trial. While it is true that Johnson had given prior
statements that were inconsistent with his trial testimony, that alone does not prove that his trial
testimony was false. “Although an inconsistent prior statement may be a mechanism to impeach
a witness’s credibility at trial, it is not definitive evidence that the trial testimony is false.” Id. at
275. Despite his prior inconsistent statements, Johnson’s testimony at trial was consistent with
other evidence discovered by the police during their investigation. Johnson was impeached at trial
with his prior inconsistent statements and it was up to the jury to determine whether those
statements affected the credibility of his trial testimony.1 Defendant has not shown that the
prosecutor had reason to know that Johnson’s testimony at trial was false. Accordingly, defendant
has not demonstrated any plain error in the introduction of Johnson’s trial testimony.

        Affirmed.

                                                                 /s/ Douglas B. Shapiro
                                                                 /s/ Kathleen Jansen
                                                                 /s/ Jane M. Beckering




1
  The jury was given instructions on factors to consider in evaluating Johnson’s credibility,
including the impact of his prior inconsistent statements, his admitted role as an accomplice, and
the impact of his plea agreement. The jury was also allowed to consider whether Johnson’s prior
conviction affected his credibility.


                                                   -9-